DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 09 June 2021, claims 21-33 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 31 recites a method of building a course schedule comprising: 
estimating a number of section of each course that will be needed to satisfy student course requests;
determining an order for scheduling courses, the order ranking courses from smallest number of estimated sections to largest number of estimated sections and the order also ranking courses that only have one or two possible meeting times ahead of other courses;
scheduling for each course according to the order, wherein scheduling each of the courses includes scheduling all sections of the course before proceeding to schedule the next course according to the order, including for each course:

upon scheduling the one or more sections of the course, enrolling students into the scheduled one or more sections of the course; 
upon enrolling the students, determining whether any scheduling conflicts are present for the time in which the one or more sections of the course will be held; and
resolving conflicts by moving students to different sections or changing the time of the sections. 
The limitations of estimating a number of section, determining an order for scheduling, scheduling one or more sections, enrolling students into the sections, determining conflicts, and resolving conflicts, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the method is “computer-implemented” and the determining an order for scheduling courses is performed using a “computing device,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer-implemented” language, “estimating”, “determining”, “scheduling”, “enrolling”, “determining” and “resolving”  in the context of this claim encompasses a user manually estimating a number, determining an order, scheduling sections, enrolling students, and determining and resolving conflicts, for example as an entirely mental process or using a pen and paper. For example, a person could evaluate the course requests and other data to make judgments regarding scheduling the sections and enrolling students. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. In particular, the claim recites the method is “computer-implemented”, wherein the determining an order to performed by a computing device, and a user interface on an administrator computing device displays availability for scheduling courses on a grid. This amounts to no more than using a computer as a tool to perform the abstract idea by generically reciting a computer performing the determining step and displaying information for the user on a generic user interface. See MPEP 2106.05(f).
The claim also recite the further additional elements of accessing course requests and other data from a database that includes data in a single, standard format, and storing the scheduled courses and enrollment in the database. This involves mere insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering (accessing data from a database) and post-solution activity (storing data in the database). See MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device to perform the determining step and a user interface to display data to a user amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an 
Dependent claims 32-33 recite the same abstract idea as in claim 31, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claim 32 merely recites the conflicts are solved automatically. This does not direct the claimed invention to significantly more. Claim 33 recites the conflicts are solved by user input received through the user interface. As discussed above, utilizing a user interface of a computing device to view or input data amounts to no more than mere instructions to apply the exception using a generic computer component. 
Response to Arguments
4.	Applicant’s arguments with respect to the section 101 rejection of claims 21-30 have been fully considered and are persuasive.  The section 101 rejection of claims 21-30 has been withdrawn. 

5.	Applicant’s arguments with respect to the section 103 rejection of claims 21-33 have been fully considered and are persuasive.  The section 103 rejection of claims 21-33 has been withdrawn. 

6.	Applicant's arguments with respect to the section 101 rejection of claims 31-33 have been fully considered but they are not persuasive. Applicant’s arguments as they pertain to the system of claim 21 are persuasive. However, it is noted that claim 31 does not recite an online educational portal as recite in claim 21. Furthermore, claim 31 is directed to a method that is merely claimed as being tied to a generic computer by reciting a “computer-implemented” 

Allowable Subject Matter
7.	Claims 21-30 are allowed.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715